Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 10/05/2020 are accepted.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record with regards to claim 21 is Vincent et al. (“MINC 2.0 – A Flexible Format for Multi-Modal Images”, August 2016.)(Hereinafter referred to as Vincent).
Vincent teaches a flexible file format for Multimodal images for voxel data stored logically in a row major order (It is often useful that an imaging data format can afford rich metadata, be flexible, scale to very large file sizes, support multimodal data, and have strong in built mechanisms for data provenance. Beginning in 1992, MINC was developed as a system for flexible, self documenting representation of neuroscientific imaging data with arbitrary orientation and dimensionality. The MINC system incorporates three broad components: a file format specification, a programming library, and a growing set of tools. In the early 2000’s the MINC developers created MINC 2.0, which added support for 64-bit file sizes, internal compression, and a number of other modern features. Because of its extensible design, It has been easy to incorporate details of provenance in the header metadata, including an explicit processing history, unique identifiers, and vendor-specific scanner settings. This makes MINC ideal for use in large scale imaging studies and databases. It also makes it easy to adapt to new scanning sequences and modalities. See Abstract)( As in all computational systems, multi-dimensional data is 
Vincent is silent to the limitations “the second data values encoding the virtual image and the indexing data fields include data indicating widths and/or heights for the first set of pixels in the two-dimensional space.”, when read in light of the rest of the limitations in claim 21 and thus claim 21 is allowed.
Claims 30 and 39 contain similar subject matter in merely a different form and are allowed for the same reasons recited above.
Claims 22-29, 31-38 and 40 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611